 
 
IV 
112th CONGRESS
1st Session
H. RES. 65 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2011 
Ms. Kaptur submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Recognizing the 16th anniversary of the Future Leaders Exchange (FLEX) program, a program funded by the Government of the United States to provide an opportunity for high school students from the countries of the former Soviet Union to study and live in the United States in order to promote democratic values and institutions in Eurasia, and supporting the mission, goals, and accomplishments of the FLEX program. 


Whereas the Future Leaders Exchange (FLEX) program is a program funded by the Department of State and the United States Agency for International Development to provide an opportunity for high school students from the countries of the former Soviet Union to spend one academic year attending schools and living with host families throughout the United States in order to promote democratic values and institutions in Eurasia;
Whereas since its inception in 1992, more than 14,000 high school students from Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, and Ukraine have participated in the FLEX program;
Whereas the FLEX program affords talented and motivated high school students from Eurasia the opportunity to study abroad, an opportunity in which they may otherwise be unable to partake;
Whereas by participating in the FLEX program, students receive a first-hand experience with democracy and civil society;
Whereas many students who participate in the FLEX program return to their home countries with the knowledge and tools necessary to promote democracy and civil society among their peers;
Whereas, as a result of their participation in the FLEX program and alumni associations, many alumni of the FLEX program have joined or established nongovernmental organizations that foster social, economic, and political development in their home cities and regions; and
Whereas the FLEX program and its alumni have directly contributed to the spread of democracy and civil society in post-Soviet Eurasia: Now, therefore, be it 
 
That the House of Representatives—
(1)recognizes the 16th anniversary of the Future Leaders Exchange (FLEX) program; 
(2)supports the mission, goals, and accomplishments of the FLEX program; 
(3)commends the FLEX program for its dedication to democracy and to the role that young people play in the development of democracy; 
(4)acknowledges the positive changes that many alumni of the FLEX program have made in their home countries as a result of their experiences in the United States; and 
(5)encourages the FLEX program to continue to provide the invaluable opportunity for high school students from Eurasia to study abroad in order to learn the benefits of democratic values. 
 
